DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 2 in the reply filed on 11/17/2020 is acknowledged.
No claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/17/2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 11, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tonelli (US 8292136).
Tonellli discloses a backpack for large objects comprising a main body (5) and two straps (11, 12), wherein each of the two straps has two ends which are respectively connected to the rear of the main body (see Fig. 6), and the straps are used as shoulder straps, characterized in that the backpack for large objects comprises: a first wing (23); a second wing (24), wherein the main body has two opposite sides which are respectively connected to the first wing and the second wing (see Fig. 4); the first wing and the second wing are connected to each other detachably (26); the first wing, the second wing, and the main body are capable of enclosing and form a first holding space which has a top opening and a bottom opening (by reversing the position of 23/24 shown in Fig. 5); and an extended piece (25) which is connected to the main body close to either the bottom opening or the top opening of the first holding space (see Fig. 5).  
Tonelli further discloses the extended piece has a first side (at end 3c) and a second side (25 connection to main body); the first side comprises a first connector (8), and the second side is connected to the main body; the first side of the extended piece is detachably connected to the main body by the first connector (@7); the second side of the extended piece is connected to the bottom of the main body; the first side of the extended piece is connected to the main body so as to cover the bottom opening of the first holding space (see Figs. 4, 6); the second side of the extended piece is connected to the top of the main body so as to cover the top opening of the first holding space (see Figs. 4, 6); the extended piece comprises a bag (22) hanging from the main body; and the main body has a front side, and the first wing and the second wing are connected to .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tonelli (US 8292136) as applied to claims 2-4 above, and further in view of Lemens et al. (US 2005/0040199, hereinafter ‘Lemens’).
Tonelli discloses all limitations of the claim(s) as detailed above except does not expressly disclose the joint pieces as claimed.
However, Lemens teaches a similar deice wherein the front side of the main body is provided with a plurality of joint pieces (44s, see Fig. 2) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the joint pieces and straps taught by Lemens to the front side of the main body taught by Tonelli, in order to support elongated objects securely on the main body as taught by Lemens (para 0027, 0028).
Tonelli as modified above results in a device wherein the plurality of joint pieces are disposed at intervals on the front side of the main body, and are arranged from a .   

Claims 8-10, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tonelli (US 8292136) as applied to claims 2-4 above, and further in view of Robert (US 2007/0145089).
Tonelli discloses all limitations of the claim(s) as detailed above except does not expressly disclose the extended piece being connected to the main body by a second connector as claimed.
However, Robert teaches a similar device wherein extendable flaps on a backpack are attached via connectors (para 0032) as claimed.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the Tonelli backpack with a connector attaching the extension panel as taught by Robert , since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
	Regarding claim 12, Tonelli discloses all limitations of the claim(s) as detailed above except does not expressly disclose the bag opening being oriented such that it creates a larger second holding space.
However, Robert teaches such an orientation through its bucket 160 (see Fig. 1).

	Regarding claim 13, Tonelli discloses all limitations of the claim(s) as detailed above except does not expressly disclose the wing containing bag as claimed.
	However, Robert teaches providing its wings with interior face containing bags (88) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the containing bags taught by Robert to the interior face of the Tonelli wings, in order to allow the use to store equipment therein as taught by Robert (para 0030).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423.  The examiner can normally be reached on Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
February 18, 2021